Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claims Status:
	Claims 1-42, 44-52, 54, 56-74 and 77-85 have been cancelled.
	Claims 86-98 are new.
	Claims 43, 53, 55, 75, 76 and 86-98 are pending and under examination as they read on the elected species of inert gas “nitrogen”. Applicant’s amendment and IDS has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

					Interview Summary
	Applicant filed an interview summary on 9/12/22 regarding an interview held 9/9/22. However, no such interview summary appears in this record and it is unclear what “tentative agreement” may have been reached.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 9/12/22 are acknowledged and have been fully considered.  The new Examiner of record has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 43, 53, 55, 75, 76 and 86-98 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grygor’ieva et al. (20170196808, priority date July 8, 2014), Zenkevich et al. (Molecules, 2007, 12, 654-672, IDS 08/13/2020), Spencer, Kevin (WO 93/20168 (IDS dated 08/13/20) and further in view of Kakran et al. ((Colloids and Surface B: Biointerfaces 88 (2011) 121-130), 892 ref dated 11/15/2019. 
Applicant claims, for example:

    PNG
    media_image1.png
    731
    940
    media_image1.png
    Greyscale
  

Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to polyvinylpyrrolidone as amended in claims 43 and 90, polyvinylpyrrolidone
In regards to toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin,  is taught by Zenkevich et al.  It teaches  that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol).(Abstract).
The degradation product of quercetin identified as 2-(3.4-Dihvdroxvbenzovloxv)-4.6-Dihvdroxybenzoic acid (claim 43) is taught by the prior art.  Instant specification discloses that Applicants were the first to identify this compound. [0033]. Examiner respectfully disagrees.  Zenkevich et al. (2007, 892 ref) discloses some degradation products which includes compound of claim 43.  It also teaches its degradation products of this compound. 
	In regards to claims 43 and 90, Grygor’ieva et al. (US 20170196808) teaches quercetin (QC) in ethyl alcohol, lyophilization and freeze drying. It teaches a method of obtaining a pharmacologically active product physiologically active quercetin (3,3', 4', 5, 7-pentaoxyflavone) in ethanol to provide a method of optimized parameters sequential processes of dissolution, emulsification, dispersion and lyophilization that results in liposomal quercetin product with proven independent methods liposomal organization, high stability and pharmacological activity. The high quality of the target product produced by the method claimed ensures the benefits of level and dynamics of integral pharmacological effect in non-clinical study. The polytropic pharmacotherapeutic activity of the target product with demonstrated high level of harmlessness by different routes of administration (Abstract). 
Grygor’ieva et al teaches quercetin in ethyl alcohol, and freeze drying the aqueous solution.  .The prototype method comprises producing a solution of a mixture of phosphatidylcholine (PC) and quercetin (QC) in ethyl alcohol at a PC to QC ratio (mass fraction) of 1: (0.01-0.10), drying the mixture in vacuum, emulsifying the mixture in an aqueous medium, dispersing the emulsion followed by addition of lactose in the form of an aqueous solution, sequential filtration with smaller pore size filters, sterilisation filtration followed by dispensing and freeze-drying.  [0009].
Grygor’ieva et al. teaches a method of obtaining a pharmacologically active liposomal quercetin-containing product by producing a mixture of ethanol solutions of quercetin and phosphatidylcholine, drying the mixture in vacuum, emulsifying the mixture in an aqueous medium, dispersing the emulsion, stage-by-stage filtrating, sterilization filtrating and freeze-drying, where quercetin is dissolved at a room temperature; the mixture is emulsified at (37-42) (Claim 1), [0017] and [0077].
Example 1
teaches the method where quercetin (QC) is dissolved in ethyl alcohol Dissolve accurately weighed 42.0 g of PC (recalculated on 100% substance ethyl alcohol at a room temperature and add to the above QC solution. Mix the solution mixture for 5-7 min, transfer the mixture to a rotary evaporator, and allow alcohol to evaporate completely in vacuum at (40-42) .degree. C. until a film is formed. When the drying process is over, blow inert gas into the evaporator flask for 20-25 minutes. Add lactose solution in phosphate buffer solution, pH (6.7-7.1).  See [0019]- [0022], Example 1].
 	The vials containing emulsion was blasted-air freeze efficiently and freeze-dry (e.g. Martin Christ-2-6-D, USA). After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic conditions.  [0023].
Quercetin is the target product and was in amorphous form. [0025]. It is suitable for various form of administration [0079]. 
In regards to claim 43, 53, 76, 86-89 and 90-98, drawn to polymer base carrier comprises quercetin and polyvinylpyrrolidone, Grygor’ieva et al. teaches well-known methods of obtaining QC products include an operation of transforming quercetin into soluble state, in the presence of polyvinylpyrrolidone mixtures thereof [0004], thus using polyvinylpyrrolidone is an obvious choice to the ordinary artisan.  In regards to claims 51, 86-89 and 91-98, all of these ratios would be obvious to one skilled in the art at the time the invention was filed to optimize the amount of the composition as needed in the absence of evidence to the contrary. All Applicant is doing is making various dilutions and that cannot be considered inventive without more. See examples 1-3, for quercetin composition using lactose solution in phosphate buffer, quercetin to lactose mass ratio is between (1:31) and (1:80).  [0077].
Ascertaining the differences between the prior art and the claims at issue
Grygor’ieva et al. does not teach explicitly teach 
(1) Identification of degradation product or toxic contamination in quercetin of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid as in claim 43. .

Zenkevich et al teaches composition in aqueous ethanol solution and toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin as instantly claimed.  It teaches the identification of the products of oxidation of quercetin at ambient temperature.  Zenkevich et al. teaches that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, namely in moderately-basic media (pH ~ 8-10) at ambient temperature and in the absence of any radical initiators, without enzymatic catalysis or irradiation of the reaction media by light.  The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol).(Abstract).

    PNG
    media_image2.png
    360
    703
    media_image2.png
    Greyscale

Oxidative destruction of quercetin by air oxygen under mild conditions should be considered as one of the typical reactions both for this compound and other flavonols. It is observed not only by heating its solutions in the presence of strong bases, but can take place in water and water-ethanol solutions in moderately-basic media (pH ~ 8-10) at ambient temperature without any radical initiators or irradiation of the reaction media. (Lines 1-3, last para, page 659 and Conclusions.
Zenkevich also teaches querticin in ethanol as in claim 43, Zenkevich et al. further teaches the effect of pH on oxidation of quercetin as shown in figures 1-4.  
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as instantly claimed because Spencer teaches quercetin in nitrogen at 20-25°C for at least 3 months to reduce the degradation and contamination in quercetin caused by oxidation and degradation product or contamination is disclosed and identified by Zenkevich et al (as cited above). 
	Spencer  teaches that the vials air freeze efficiently and freeze-dry After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic [0023].
In regards to claims 55 and 75, Spencer teaches the oxygen free quercetin formulation, a person skilled in the art would keep quercetin in glass vial with stopper and aluminum cap or glass ampule.
In regards to claim 43, a person skilled in the art would know how to measure the contamination due to degradation because Spencer and Zenkevich teaches toxic contamination due to degradation of quercetin.
In regards to claim 43, Spencer teaches inert gas nitrogen. Spencer and Zenkevich teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. Since claims are now limited to nitrogen as inert gas, Spencer teaches keeping quercetin in nitrogen at 20°C.  The time period of at least 3 months is merely an arbitrary time period with no criticality. The ordinary artisan would have more than a reasonable expectation of success in letting the quercetin composition under an inert gas in a glass vial/ampoule with a stopper and aluminum cap sit on a shelf for 1 month, 3 months or 12 months or more.
In regards to claims 43, Spencer, Kevin (WO 93/20168 (IDS dated 08/13/21) teaches a formulation of quercetin and method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixtures containing at least one noble gas or a mixture of noble  gases. (Abstract and (lines 1-4, field of the invention, page 1).
Spencer teaches that in fact it is well established that the preferred method for the storage of chemicals or chemical preparation is under an inert gas or non-reactive atmosphere of nitrogen is usually used due to its cost considerations.  Inert gas or non-reactive atmospheres which can be either nitrogen or argon are recommended for packaging or storing chemicals or chemical preparations.   (Lines 1-2, page 1 and lines 1-5, page 2 and summary of invention).  See page 7 where it teaches inhibiting the oxidation of chemicals or chemical preparations.  Nitrogen was used as inert gas due to low cost. A person skilled in the art would add PVP and quercetin as need as taught by 
In absence of any unexpected results of claimed invention, it would have been obvious to one skilled in the art at the time the invention was filed to make the quercetin composition as needed by the method taught by Spencer and Kakran.  
In regards to absorptivity of a solution of quercetin under both nitrogen and oxygen is shown in figures 1-3.  Figures 2 and 3 shows the temperature 25C.

    PNG
    media_image3.png
    68
    556
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    935
    625
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    524
    561
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    461
    455
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    108
    572
    media_image7.png
    Greyscale

See example 1 where quercetin is disclosed.
In figure 3, 25C was maintained.  Applicant’s claim 43 is drawn to 20-25C.  
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use inert gas to reduce the oxidation of quercetin in the formulation because it reduces degradation at a low cost.  Spencer teaches that method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixtures containing at least one noble gas or a mixture of noble gases which includes nitrogen or can be nitrogen.  The oxidation and degradation can produce toxic contamination in the formulation. 
A person skilled in the art can select the temperature 25C or a closer range in order to reduce the formation of toxic contaminant.  
Motivation to use nitrogen as inert gas to reduce the degradation of quercetin as shown in example 1 because of the low cost.   Figure 1  shows the comparison of nitrogen and oxygen.  Figures 1-3 (as above) clearly shows the absorptivity of all the inert gases and in along with other inert gases.  In each case it is better than oxygen and reduce the degradation.  Nitrogen is good enough to control the degradation of quercetin as Applicants applied and prior art teaches using nitrogen.  Therefore, a person skilled in the art have the option to use nitrogen to reduce the degradation of quercetin or contamination caused by it and also lower the cost as taught by Spencer. 
Kakran was added to show that water soluble carrier like polyvinylpyrrolidone are frequently used.    Kakran teaches addition of beta-cyclodextrin, it teaches quercetin and its complexes with beta-cyclodextrin and water soluble carrier like polyvinylpyrrolidone were added in the composition. (Lines (Introduction, right column, last para on page 121). Instant claims contain: comprising” so other ingredients can be added. 
No lipid base carrier was added.
Applicant’s specification discloses figures 8 and 9 as follows:  

    PNG
    media_image8.png
    136
    599
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    686
    660
    media_image9.png
    Greyscale
 



    PNG
    media_image10.png
    569
    675
    media_image10.png
    Greyscale


Spencer teaches figure 9 is same as on front page of the published application US 2020/0197355). Similar is taught by Spencer as shown above. 
In regards to claims 55, and 75, Spencer teaches the oxygen free quercetin formulation, a person skilled in the art would keep quercetin in glass vial with stopper and aluminum cap or glass ampule because it will degrade.  
In absence of any unexpected results of claimed invention, it would have been obvious to one skilled in the art at the time the invention was filed to make the quercetin composition as needed by the method taught by Spencer
In regards to claim 43, a person skilled in the art would know how to measure the contamination due to degradation because Spencer and Zenkevich teaches toxic contamination due to degradation of quercetin.
In regards to claims 43, Spencer teaches inert gas nitrogen, as well as other noble gases.  Applicant’s claims are drawn to nitrogen as inert gas (elected species).  There is no other gas present in the container. All claims depend on claim 43 therefore, are rejected.
Spencer and Zenkevich teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. Since claims are now limited to nitrogen as inert gas, Spencer teaches keeping quercetin in nitrogen at 20C.  
Applicant’s specification does not show any unexpected results of claimed invention when nitrogen is used as inert gas at a temperature 20-25C and other conditions as claimed.  
Grygor’ieva et al does not teach explicitly teach degradation product or contamination in quercetin of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid.
Zenkevich et al teaches composition in aqueous ethanol solution and toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin as instantly claimed.  It teaches the identification of the products of oxidation of quercetin at ambient temperature.  Zenkevich et al. teaches that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, namely in moderately-basic media (pH ~ 8-10) at ambient temperature and in the absence of any radical initiators, without enzymatic catalysis or irradiation of the reaction media by light.  The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol). Abstract 
In regards to claim 43, In regards to claims 73, Spencer teaches the oxygen free quercetin 
In regards to claim 43, Spencer teaches keeping quercetin in nitrogen at 25C.  Figure 1, and Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14. .
 It teaches controlling oxidation of a chemical or chemical preparation during storage which includes contacting the chemical or chemical preparations with at least ne noble gas during storage. (Claims).
In regards to claim 43, a person skilled in the art would know how to measure the contamination due to degradation because Spencer teaches toxic contamination due to degradation of quercetin.
In regards to claim 43, Spencer teaches inert gas nitrogen and Spencer teaches the oxygen free quercetin where Spencer teaches keeping quercetin in nitrogen at 25C.  Figure 1, It teaches controlling oxidation of a chemical or chemical preparation during storage which includes contacting the chemical or chemical preparations with at least one noble gas during storage. (Claims)
Spencer teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. It further, teaches a method for enhancing the stability of chemicals or chemical preparations during storage thereof.   It teaches a method of controlling the oxidation of chemicals or chemical preparations during at least a portion of storage thereof by contacting the same with a noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas.
Kakran was added for additional teaching for PVP with quercetin and inclusion complexes such as cyclodextrin and dissolution enhancement of quercetin through nanofabrication, complexation, and solid dispersion.
Kakran et al. teaches formulation of quercetin with enhance the dissolution rate of a poorly water-soluble antioxidant drug, quercetin. Quercetin formed inclusion complexes with β-cyclodextrin, and solid dispersions with polyvinylpyrrolidone and pluronic F127, where quercetin was present in an amorphous form and/or was dispersed at a molecular level. The dissolution rate of quercetin in its complexes and solid dispersions improved significantly from the raw quercetin as indicated by the percent dissolution efficiency. It was observed that at lower carrier concentration, the solid dispersions of quercetin with polyvinylpyrrolidone and pluronic F127 presented better dissolution than its complex with β-cyclodextrin but at higher carrier concentration, there was no significant difference in the dissolution behavior of the three formulations. (Abstract). 
In regards to claims 43, Kakran teaches addition of beta-cyclodextrin, it teaches quercetin and its complexes with beta-cyclodextrin and water-soluble carrier like polyvinylpyrrolidone were added in the composition. (Lines (Introduction, right column, last para on page 121).
It would have been obvious to one skilled in the art at the time the invention was filed to use PVP with quercetin in order to enhance the solubility of quercetin. The amounts and percentage can be added as needed such as a ratio of PVP:quercetin of about 8:1 or 9:1 or 10:1 or 11:1 or 12:1 with a reasonable expectation of success. A person skilled in the art at the time the invention was filed would add necessary amount/percentage of PVP as needed. For example, in injections more PVP may be needed to dissolve quercetin. No lipid carrier was added. PVP was used as in instant claims.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use the inert gas for reducing the rate of formation the degradation of a solid form quercetin composition purging air or inert gas from an airtight container to the solid form quercetin composition as taught by Kakran et al. 
 One skilled in the art at the time the invention was filed would consider using inert gas or other preventing measures to reduce the degradation of quercetin as taught by Spencer. One skilled in the art would apply the teachings of Spencer which teaches a method of controlling oxidation of a chemical or chemical preparation during storage, which comprises contacting the chemicals or chemical preparations with at least one noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas during at least a portion of storage as in amended claim 1 of Spencer chemical or chemical preparation is contacted with said noble gas, mixture of noble gases or gaseous mixture containing at least one noble gas throughout storage. 
Specification does not show any unexpected results of claimed invention. 
Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14. (Spencer) 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.
Therefore, claims methods and compositions in regards to degradation of quercetin and reduction of the formation of a toxic product 2-(3,4-dihydroxybenzoyloxy)-4,6-dihydroxybenzoic acid (DB-DBA), storage of lyophilized quercetin compositions in containers stored in a non-reactive gas atmosphere at ambient temperature is taught by he prior art cited above.
One skilled in the art would consider optimization within prior art conditions or through routine experimentation is considered obvious to one skilled in the art at the time the invention was filed. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
A person skilled in the art would prefer to use PVP and delivery system which is considered more efficient because of the advantages of using it are taught by the prior art. 

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

	Response to Arguments:
	Applicant’s remarks filed 9/12/22 have been carefully considered but are not persuasive. Applicant asserts that: “…there is no art cited showing that air contact with solid (dry) quercetin results in the detectable formation of the recited contaminant.” Respectfully, the Examiner does not agree with this analysis because the ordinary artisan did not need to recognize an inherent property in the prior art. See MPEP 2112 II: “II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” As argued above, the combined references render obvious freeze-drying quercetin compositions and storing under the inert gas nitrogen. All degradation products are reduced including those claimed because the quercetin is stored under the same inert nitrogen gas conditions. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” It appears that all Applicant has done is identify a new heretofore unrecognized benefit that is a natural result of the method of the combined references and is of no patentable consequence without more.
	Applicant asserts that the Kostenberg expert Declaration (filed 8/13/20) concludes that it was surprising that the contaminant was found in freeze dried quercetin product and that he would not have expected that a lyophilized quercetin compound in a sealed vial under air atmosphere would undergo significant degradation forming the recited product. Respectfully, the Examiner cannot agree with that analysis because it is well known in the art that quercetin is unstable when exposed to oxygen/moisture which causes degradation and the artisan is aware that air contains oxygen and water vapor (humidity). Thus, the components were in intimate contact for a prolonged period. To solve the problem of quercetin degradation, the prior art of record already teaches and suggest storing quercetin under nitrogen in a vial with cap and aluminum seal where the quercetin is more stable (Spencer page 16, lines 1-4; Example 1 page 17). The same stability from the inert nitrogen gas environment would be expected for freeze dried samples of quercetin as well. Indeed, Spencer was well aware that inert gases are used in the packaging of lyophilized pharmaceuticals where exclusion of oxygen/water is desired (Spencer page 1, second to last paragraph). Thus, the ordinary artisan aware that quercetin can degrade over time is strongly motivated to store the valuable freeze-dried pharmaceutical product under nitrogen to prevent any possible decomposition from oxygen and water vapor with a reasonable expectation of success. 
	Applicant argues that none of the references teach or suggest a period of at least 3 months to test for the contaminant. The Examiner cannot agree because this appears to be just an arbitrary time period and the ordinary artisan would perform quality control experiments on the shelf life of the quercetin composition for public safety to assure product purity. Respectfully, none of Applicant’s arguments are persuasive. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 43, 53, 55, 75, 76 and 86-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11 and 93-103 of Application No. 16/226,743. (Reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of copending application contains the formulation of freeze-dried quercetin where drug delivery formulation comprises polyvinylpyrrolidone in alcohol, evaporating the alcohol and then dissolve is in water and freeze dry with the same w/w ratios of PVP:Quercetin in the freeze-dried composition.  
Co-pending application.
Claims 1 and 97 of copending Application: 16/226743

    PNG
    media_image11.png
    510
    741
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    424
    753
    media_image12.png
    Greyscale

 	The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A terminal disclaimer will overcome this rejection.

2. Claims 43, 53, 55, 75, 76 and 86-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 30, 32-35, 37-41, 59-64 and 67 of Application No. 17478361 (IDS filed 9/12/22)  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of copending application is also directed to methods of maintaining safe storage of a solid form of quercetin in a container of inert gas nitrogen at 15-30°C for at least 3 months (claims 29, 30, 32-35, 67) where the formulation contains PVP (claim 37) in a ratio of about 8:1, 9:1, 10:1 or 12:1 PVP quercetin (claim 38) or 7-11% quercetin and 89-93% PVP w/w (claim 39). The copending teaches the same contaminant (claims 40, 41, 59-64).
The copending does not expressly teach an airtight glass vial/ampoule with a stopper and an aluminum cap. However, the copending formulation must be stored in some sort of container and it is common and conventional for the pharmaceutical artisan to store materials in an airtight glass vial/ampoule with a stopper and an aluminum cap with a reasonable expectation of success. Especially when there is risk of forming degradation products.
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Response to Arguments:
	Applicant asserts that a terminal disclaimer was submitted. However, there does not appear to be any terminal disclaimer filed in this record. The rejection is maintained.

Conclusion

No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Costa et al. (J Therm Anal Calorim 2011;104:273-278) teach quercetin-PVP solid dispersions with increasing concentrations of PVP as well as aqueous solutions (Abstract; Materials and methods Preparation of solid dispersion). Maksyutina et al. (Khimiko-farmatsevticheskii Zhurnal 1992;26(7-8):38-39) teach that PVP increases the solubility of quercetin in water. (see whole document).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/12/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613